--------------------------------------------------------------------------------

Exhibit 10.16



LINCOLN EDUCATIONAL SERVICES CORPORATION
2020 LONG-TERM INCENTIVE PLAN
 


1.
Purposes of the Plan

 
The purpose of the Plan is to provide an incentive to certain directors,
officers, employees and consultants of the Company and its Subsidiaries to
increase their interest in the Company’s success by offering them an opportunity
to obtain a proprietary interest in the Company through the grant of
equity-based awards.
 


2.
Definitions and Rules of Construction

 
(a)          Definitions. For purposes of the Plan, the following capitalized
words shall have the meanings set forth below:
 
“Award” means an Option, Restricted Share, Restricted Share Unit, Performance
Share Unit, Stock Appreciation Right or Other Award granted by the Committee
pursuant to the terms of the Plan.
 
“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee which sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.
 
“Board” means the Board of Directors of the Company.
 
“CEO” means the Chief Executive Officer of the Company.
 
“Cause” means (except as otherwise provided in an Award Document) any of the
following: (i) Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony or a crime involving embezzlement, conversion of property or moral
turpitude; (ii) a finding by a majority of the Board of Directors of
Participant’s fraud, embezzlement or conversion of the Company’s property; (iii)
Participant’s conviction of, or plea of guilty or nolo contendere to, a crime
involving the acquisition, use or expenditure of federal, state or local
government funds or the unlawful use, possession or sale of illegal substances;
(iv) an administrative or judicial determination that Participant committed
fraud or any other violation of law involving federal, state or local government
funds; (v) a finding by a majority of the Board of Directors of Participant’s
knowing breach of any of Participant’s fiduciary duties to the Company or the
Company’s stockholders or making of a misrepresentation or omission which
breach, misrepresentation or omission would reasonably be expected to materially
adversely affect the business, properties, assets, condition (financial or
other) or prospects of the Company; (vi) Participant’s alcohol or substance
abuse, which materially interferes with Participant’s ability to discharge the
duties, responsibilities and obligations to or for the Company; provided, that
Participant has been given notice and 30 days from such notice fails to cure
such abuse; and (vii) Participant’s personal (as opposed to the Company’s)
material and knowing failure, to observe or comply with applicable laws whether
as an officer, stockholder or otherwise, in any material respect or in any
manner which would reasonably be expected to have a material adverse effect in
respect of the Company’s ongoing business, operations, conditions, other
business relationship or properties.
 

--------------------------------------------------------------------------------

Any rights the Company or any of its Subsidiaries has to determine the existence
of events giving rise to Cause are in addition to the rights the Company or any
of its Subsidiaries may have under any other agreement with the Participant or
at law or in equity. If, after a Participant’s termination of employment or
services, the Company discovers that the Participant’s employment or services
could have been terminated for Cause, the Participant’s employment or services
will, in the Board’s sole discretion, be deemed to have been terminated for
Cause retroactively to the date the events giving rise to Cause occurred.
 
“Change in Control” means
 


a.
when a “person” (as defined in Section 3(a)(9) of the Exchange Act), including a
“group” (as defined in Section 13(d) and 14(d) of the Exchange Act), either
directly or indirectly becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of 25% or more of either (i) the then outstanding Common
Stock, or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company; or (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 


b.
when, during any period of 24 consecutive months of employment, the individuals
who, at the beginning of such period, constitute the Board (the “Company
Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24-month period shall be deemed to be a
Company Incumbent Director if such director was elected by, or on the
recommendation of or with the approval of at least two-thirds of the directors
of the Company, who then qualified as Company Incumbent Directors;

 


c.
when the stockholders of the Company approve a reorganization, merger or
consolidation of the Company without the consent or approval of a majority of
the Company Incumbent Directors;

 


d.
consummation of a merger, amalgamation or consolidation of the Company with any
other corporation, the issuance of voting securities of the Company in
connection with a merger, amalgamation or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (each, a” Business
Combination”), unless, in each case of a Business Combination, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock and 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

 
2

--------------------------------------------------------------------------------


e.
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

 
“Code” means the Internal Revenue Code of 1986, as amended and the applicable
rulings and regulations thereunder.
 
“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan which committee shall
meet the requirements of Section 16 (b) of the Exchange Act and the applicable
rules of the NASDAQ Stock Market; provided, however, that, if any Committee
member is found not to have met the qualification requirements of Section 16(b)
of the Exchange Act, any actions taken or Awards granted by the Committee shall
not be invalidated by such failure to so qualify.
 
“Common Stock” means the common stock of the Company, no par value per share, or
such other class of shares or other securities as may be applicable under
Section 13(b) of the Plan.
 
“Company” means Lincoln Educational Services Corporation or any successor to
substantially all of its business.
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
“EBITA” means the Company’s earnings before interest, taxes and amortization.
 
“Effective Date” means the date on which the Plan is approved by the Board,
subject to the approval by the stockholders of the Company within 12 months of
the Effective Date, as further set forth in Section 15.


“Eligible Individual” means an individual described in Section 4(a) of the Plan.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” means (i) if the Common Stock is listed on a securities
exchange or is traded over the NASDAQ Stock Market, the closing sales price on
such exchange or over such system on such date or, in the absence of reported
sales on such date, the closing sales price on the immediately preceding date on
which sales were reported, or (ii) if the Common Stock is not listed on a
securities exchange or traded over the NASDAQ Stock Market, the mean between the
bid and offered prices as quoted by the NASDAQ Stock Market for such date,
provided that if it is determined that the fair market value is not properly
reflected by such NASDAQ Stock Market quotations, Fair Market Value shall be
determined by such other method as the Committee determines in good faith to be
reasonable.
 
3

--------------------------------------------------------------------------------

“Good Reason”   means, so long as the Participant has not committed conduct
giving rise to the Company’s right to terminate for Cause, the occurrence of any
of the following without the Participant’s consent:  (i)          a material
diminution in the Participant’s authority, duties or responsibilities; (ii) any
change in the Participant’s title or change in Participant’s reporting
relationship; (iii)  any Change in Control (as hereinafter defined) unless any
successor by sale or merger has assumed and confirmed the terms of any
employment agreement to which Participant is a party or which otherwise covers
the Participant; (iv) a change in the location at which Participant performs his
primary obligations to a location that is more than 30 miles from the location
at which Participant performed his primary obligations immediately prior to such
Change in Control; or  (v) other action or inaction that constitutes a material
breach by the Company or successor thereto of any employment agreement to which
Participant is a party or which otherwise covers the Participant.
 
Notwithstanding the above, the events described in (i)-(v) above will constitute
Good Reason only if the Participant notifies the Company in writing within 90
days of the occurrence of any of the events or circumstances described in
(i)-(v) above and the Company fails to cure such event or circumstances within
30 days after receipt of such notice.
 
“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.
 
“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.
 
“Other Award” means any form of Award other than an Option, Restricted Share,
Restricted Share Unit, Performance Share Unit or Stock Appreciation Right
granted pursuant to Section 11 of the Plan.
 
“Participant” means an Eligible Individual who has been granted an Award under
the Plan.
 
“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.
 
“Performance Share Unit” means a right to receive a Target Number of shares of
Common Stock (or cash, if applicable) payable at the end of a Performance
Period, subject to the achievement of the applicable Performance Targets,
granted pursuant to Section 9 of the Plan.
 
“Performance Target” means the targets established by the Committee from among
the performance criteria set forth in Section 6(f) and set forth in the
applicable Award Document.
 
4

--------------------------------------------------------------------------------

“Permitted Transferee” means (i) a charitable institution, (ii) a Participant’s
family member, (iii) one or more trusts established in whole or in part for the
benefit of one or more of such family members, (iv) one or more entities which
are beneficially owned in whole or in part by one or more such family members,
or (v) any other individual or entity permitted under law and the rules of
NASDAQ Stock Market or any other exchange that lists the applicable Award.
 
“Plan” means the Lincoln Educational Services Corporation 2020 Long-Term
Incentive Plan as described herein and as it may be amended from time to time.
 
“Plan Limit” means the maximum aggregate number of shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.
 
“Prior Plan” means the Lincoln Technical Institute Management 2005 Long Term
Incentive Plan.
 
“Restricted Share” means one or more Restricted Shares granted or sold pursuant
to Section 8(a) of the Plan.
 
“Restricted Share Unit” means a right to receive a share of Common Stock (or
cash, if applicable) in the future, subject to time vesting and the
Participant’s continued employment with the Company, granted pursuant to Section
8(b) of the Plan.
 
“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on shares of Common Stock granted pursuant to Section 10 of the
Plan.
 
“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan. For purposes of determining
eligibility for the grant of Incentive Stock Options under the Plan, the term
“Subsidiary” shall be defined in the manner required by Section 424(f) of the
Code.
 
“Target Number” means the target number of shares of Common Stock or cash value
established by the Committee and set forth in the applicable Award Document.
 
(b)          Rules of Construction.
 
The masculine pronoun shall be deemed to include the feminine pronoun and the
singular form of a word shall be deemed to include the plural form, unless the
context requires otherwise. Unless the text indicates otherwise, references to
sections are to sections of the Plan.
 
5

--------------------------------------------------------------------------------


3.
Administration

 
(a)          Committee. The Plan shall be administered by the Committee, which
shall, subject to the express provisions hereof, have full power and authority
to:
 
(i)          select the Participants from the Eligible Individuals;
 
(ii)         grant Awards in accordance with the Plan;
 
(iii)        determine the number of shares of Common Stock subject to each
Award or the cash amount payable in connection with an Award;
 
(iv)      determine the terms and conditions of each Award, including, without
limitation, those related to term, vesting, forfeiture, payment, settlement,
exercisability, Performance Periods, Performance Targets, Target Numbers, and
the effect, if any, of a Participant’s termination of employment with the
Company or any of its Subsidiaries or a Change in Control or similar transaction
of the Company;
 
(v)         subject to Section 16 of the Plan, to amend the terms and conditions
of an Award after the granting thereof;
 
(vi)        specify and approve the provisions of the Award Documents delivered
to Participants connection with their Awards;
 
(vii)       construe and interpret any Award Document delivered under the Plan;
 
(viii)      prescribe, amend, waive and rescind rules and procedures relating to
the Plan;
 
(ix)        make factual determinations in connection with the administration or
interpretation of the Plan;
 
(x)         employ such legal counsel, independent auditors and consultants as
it deems desirable for the administration of the Plan and to rely upon any
opinion or computation received therefrom;
 
(xi)        vary the terms of Awards to take account of tax, securities law and
other regulatory requirements of foreign jurisdictions or to procure favorable
tax treatment for Participants;
 
(xii)       correct any defects, supply any omission or reconcile any
inconsistency in any Award Document or the Plan; and
 
(xiii)      make all other determinations and take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
Plan or any Award Document.
 
(b)          Action by the Committee. A majority of the Committee will
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, will be deemed the acts of the Committee.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, any executive compensation consultant or other professional
retained by the Company to assist in the Plan’s administration.
 
6

--------------------------------------------------------------------------------

(c)          Plan Construction and Interpretation. The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan.
 
(d)        Determinations of Committee Final and Binding. All determinations by
the Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all persons
interested herein.
 
(e)         Delegation of Authority. To the extent not prohibited by applicable
laws, rules and regulations, the Committee may, from time to time, delegate some
or all of its authority under the Plan to a subcommittee or subcommittees
thereof or other persons or groups of persons as it deems necessary, appropriate
or advisable under such conditions or limitations as it may set at the time of
such delegation or thereafter; provided, however, that the Committee may not
delegate its authority (i) to make Awards to employees (A) who are subject on
the date of the Award to the reporting rules under Section 16(a) of the Exchange
Act, (B) whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m) of the Code or (C) who are
officers of the Company who are delegated authority by the Committees hereunder,
or (ii) pursuant to Section 17(d) of the Plan. For purposes of the Plan,
reference to the Committee shall be deemed to refer to any subcommittee,
subcommittees, or other persons or groups of persons to whom the Committee
delegates authority pursuant to this Section 3(d).
 
(f)         Liability of Committee and its Delegates. Subject to applicable
laws, rules and regulations: (i) no member of the Board or Committee (or its
delegates) shall be liable for any good faith action, omission or determination
made in connection with the operation, administration or interpretation of the
Plan and (ii) the members of the Board or the Committee (and its delegates)
shall be entitled to indemnification and reimbursement in the manner provided in
the Company’s Certificate of Incorporation as it may be amended from time to
time. In the performance of its responsibilities with respect to the Plan, the
Committee shall be entitled to rely upon information and advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information or advice.
 
(g)         Action by the Board. Anything in the Plan to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board.
 


4.
Eligibility

 
(a)          Eligible Individuals. Awards may be granted to officers, employees,
directors, consultants, advisers and independent contractors of the Company or
any of its Subsidiaries; provided, however, that only employees of the Company
or a parent or Subsidiary may be granted Incentive Stock Options, and any Option
designated as an Incentive Stock Option purported to be granted to an individual
other than an employee shall be treated as a Nonqualified Option. The Committee
shall have the authority to select the persons to whom Awards may be granted and
to determine the type, number and terms of Awards to be granted to each such
Participant. Under the Plan, references to “employment” or “employed” include
the engagement of Participants who are consultants, advisors and independent
contractors of the Company or its Subsidiaries and the service of Participants
who are Non-Employee Directors, except for purposes of determining eligibility
to be granted Incentive Stock Options.
 
7

--------------------------------------------------------------------------------

(b)          Grants to Participants. The Committee shall have no obligation to
grant any Eligible Individual an Award or to designate an Eligible Individual as
a Participant solely by reason of such Eligible Individual having received a
prior Award or having been previously designated as a Participant. The Committee
may grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.
 


5.
Common Stock Subject to the Plan

 
(a)          Plan Limit. Subject to Section 13(b), the maximum number of shares
of Common Stock that may be awarded for all purposes under the Plan shall be the
aggregate of 2,000,000 shares of Common Stock, plus any shares of Common Stock
that remain available for issuance under the Prior Plan. Shares of Common Stock
issued pursuant to Awards under the Plan may be either authorized and unissued
shares of Common Stock or shares of Common Stock held by the Company in its
treasury, or a combination thereof. All of the shares of Common Stock available
under the Plan may be issued as Incentive Stock Options.
 
(b)         Rules Applicable to Determining Shares Available for Issuance. The
number of shares of Common Stock remaining available for issuance will be
reduced by the number of shares of Common Stock subject to outstanding Awards
and, for Awards that are not denominated by shares, by the number of shares
actually delivered upon settlement or payment of the Award. For purposes of
determining the number of shares of Common Stock that remain available for
issuance under the Plan, the number of shares that are tendered by a Participant
or withheld by the Company to pay the exercise price of an Award or to satisfy
the participant’s tax withholding obligations in connection with the vesting,
exercise or settlement of an Award will not be added back to the Plan Limit. In
addition, for purposes of determining the number of shares that remain available
for issuance under the Plan, the number of shares corresponding to Awards under
the Plan or the Prior Plan that are forfeited or cancelled or otherwise expire
for any reason without having been exercised or settled or that are settled
through the issuance of consideration other than shares (including, without
limitation, cash) shall be added back to the Plan Limit and again be available
for the grant of Awards; provided, however, that this provision shall not be
applicable with respect to (A) the cancellation of a Stock Appreciation Right
granted in tandem with an Option upon the exercise of the Option or (B) the
cancellation of an Option granted in tandem with a Stock Appreciation Right upon
the exercise of the Stock Appreciation.
 
8

--------------------------------------------------------------------------------

(c)          Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to Section 13(b), the following special limits
shall apply to shares of Common Stock available for Awards under the Plan:
 
(i)          the maximum number of shares of Common Stock that may be subject to
Options or Stock Appreciation Rights granted to any Eligible Individual in any
calendar year shall equal 300,000 shares;
 
(ii)        the maximum amount of Awards (other than those Awards set forth in
Section 5(c)(i)) that may be awarded to any Eligible Individual in any calendar
year is $5,000,000 measured as of the date of grant (with respect to Awards
denominated in cash) or 300,000 shares measured as of the date of grant (with
respect to Awards denominated in shares).
 


6.
Awards in General

 
(a)          Types of Awards. Awards under the Plan may consist of Options,
Restricted Shares, Restricted Share Units, Performance Share Units, Stock
Appreciation Rights and Other Awards. Any Award described in Sections 7 through
11 of the Plan may be granted singly or in combination or tandem with any other
Awards, as the Committee may determine. Awards under the Plan may be made in
combination with, in replacement of, or as alternatives to awards or rights
under any other compensation or benefit plan of the Company, including the plan
of any acquired entity.
 
(b)       Terms Set Forth in Award Document. The terms and conditions of each
Award shall be set forth in an Award Document in a form approved by the
Committee for such Award, which shall contain terms and conditions not
inconsistent with the Plan.  Notwithstanding the foregoing and subject to
applicable laws, rules and regulations, the Committee may, except as otherwise
set forth in this Plan, at any time (i) accelerate the vesting, settlement or
payment of any Award, (ii) accelerate the lapse of restrictions on any Award,
(iii) eliminate any conditions applicable to an Award, (iv) accelerate the date
on which any Award first becomes exercisable or (v) extend the post-termination
exercise period of an Award (but not later than the original expiration date). 
The terms of Awards may vary among Participants, and the Plan does not impose
upon the Committee any requirement to make Awards subject to uniform terms.
Accordingly, the terms of individual Award Documents may vary.
 
(c)         Termination of Employment.  In connection with a Participant’s
termination of employment with the Company or any of its Subsidiaries, except as
otherwise set forth in this Plan, the Committee shall have the authority to
accelerate the vesting, exercisability or settlement of, eliminate the
restrictions and conditions applicable to, or extend the post-termination
exercise period of an outstanding Award, which provisions may be specified in
the applicable Award Document or determined at a subsequent time; provided,
however, that if a Participant’s termination of employment with the Company or
any of its Subsidiaries is for Cause, any unexercised Stock Options, whether
vested or not, and any unvested Restricted Share Units, Performance Share Units,
Stock Appreciation Rights or Other Awards granted to such Participant under this
Plan shall lapse and become void as of the date of such termination. The
employment of a Participant shall not be deemed to have terminated if such
Participant is transferred among the Company and any of its Subsidiaries. If a 
Participant’s termination of employment with the Company or any of its
Subsidiaries is for Cause, any unexercised Stock Options, whether vested or not,
and any unvested Restricted Share Units, Performance Share Units, Stock
Appreciation Rights or Other Awards granted to such Participant under this Plan
shall lapse and become void as of the date of such termination. The employment
of a Participant shall not be deemed to have terminated if such Participant is
transferred among the Company and any of its Subsidiaries.
 
9

--------------------------------------------------------------------------------

(d)         Change in Control Transactions. Notwithstanding any other provision
of the Plan to the contrary, unless the Committee shall determine pursuant to a
written employment, services or other agreement or arrangement between the
Participant and the Company, in the event of a Change in Control:
 
(i)  If and to the extent that a successor to the Company converts, assumes,
substitutes or replaces an Award, the vesting restrictions and/or forfeiture
provisions applicable to such Award shall not be accelerated or lapse, and all
such vesting restrictions and/or forfeiture provisions shall continue with
respect to any shares of the successor or other consideration that may be
received with respect to such Award; provided, however, that if the
Participant’s employment or other service is terminated, other than for Cause,
within 12 months coincident with or immediately following such Change in
Control, any unvested Awards shall become fully vested and exercisable upon such
termination of employment or other service.
 
(ii) If and to the extent that such Awards are not converted, assumed,
substituted for or replaced by a successor to the Company, the Committee will
notify the Participants in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, or may determine that the Participants will receive an amount equal
to the consideration per share of Common Stock in such Change in Control (or, in
the case of an Appreciation Award, the consideration per share of Common Stock
minus the exercise price or base price of such Award).  Awards need not be
treated in the same manner.
 
(iii) An Award shall be considered converted, assumed, substituted for or
replaced by a successor if following the Change in Control the option or right
confers the right to purchase or receive, for each share of Common Stock subject
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the Change in
Control by holders of Common Stock for each share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor, the Committee may, with the consent
of the successor, provide for the consideration to be received pursuant to the
Award, for each share of Common Stock subject thereto, to be solely common stock
of the successor substantially equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee, and its determination shall be conclusive and binding.
 
(e)          Dividends and Dividend Equivalents. No dividends or dividend
equivalents shall be paid with respect to any outstanding Award prior to the
acquisition of fully vested Common Stock pursuant to such Award or the lapse of
vesting conditions on such Award.
 
(f)          Rights of a Stockholder. A Participant shall have no rights as a
stockholder with respect to shares of Common Stock covered by an Award until the
date the Participant or his nominee becomes the holder of record of such shares.
No adjustment shall be made for dividends or other rights for which the record
date is prior to such date, except as provided in Section 13(b).
 
10

--------------------------------------------------------------------------------

(g)         Performance-Based Awards. (i) The Committee may determine whether
any Award under the Plan is intended to be performance-based compensation. Any
such Awards designated to be performance-based compensation shall be conditioned
on the achievement of one or more Performance Targets. The Performance Targets
will be comprised of specified levels of one or more of the following
performance criteria as the Committee deems appropriate: net income; cash flow
or cash flow on investment; pre-tax or post-tax profit levels or earnings;
operating earnings; return on investment; net operating profit after tax; earned
value added; earned value added expense reduction levels; free cash flow; free
cash flow per share; earnings per share; net earnings per share; return on
assets; return on net assets; return on equity; return on capital; return on
sales; growth in managed assets; operating margin; sales growth; sales volume;
economic profit; profit in excess of cost of capital; return on invested
capital; net operating profit after tax; total stockholder return or stock price
appreciation; operating income; dividends; market share, market penetration or
other performance measures with respect to specific designated products or
product groups and/or specific geographic areas; reduction of losses, loss
ratios or expense ratios; reduction in fixed costs; operating cost management;
cost of capital; debt reduction; productivity improvements; inventory turnover
measurements; or customer satisfaction based on specified objective goals or a
Company-sponsored customer survey; EBITDA; adjusted EBITDA; EBITA; adjusted
EBITA; revenue; revenue before deferral; net revenues; operating revenues;
and/or share price. Each Performance Target shall be consistently applied on a
business unit, divisional, subsidiary or consolidated basis or any combination
thereof. The Performance Targets may be described in terms of objectives that
are related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, division, department, region, function or business unit
and may be measured on an absolute or cumulative basis or on the basis of
percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Subsidiary, division, department,
region, function or business unit) or measured relative to selected peer
companies or a market index. The Performance Targets shall be determined in
accordance with generally accepted accounting principles (subject to adjustments
and modifications approved by the Committee consistently applied on a business
unit, division, Subsidiary or consolidated basis or any combination thereof. At
the time of grant, the Committee may provide for adjustments to the Performance
Targets in accordance.
 
(ii)         The Participants will be designated, and the applicable Performance
Targets will be established, by the Committee within ninety (90) days following
the commencement of the applicable Performance Period, or as otherwise
determined by the Company. Each Participant will be assigned a Target Number
payable if Performance Targets are achieved. Any payment of an Award granted
with Performance Targets shall be conditioned on the written certification of
the Committee in each case that the Performance Targets and any other material
conditions were satisfied. The Committee may determine, at the time of Award
grant, that if performance exceeds the specified Performance Targets, the Award
may be settled with payment greater than the Target Number, but in no event may
such payment exceed the limits set forth in Section 5(c). The Committee retains
the right to reduce any Award notwithstanding the attainment of the Performance
Targets.
 
11

--------------------------------------------------------------------------------

(iii)        The Committee may also grant Awards not intended to qualify as
“performance-based compensation” . With respect to such awards, the Committee
may establish Performance Targets based on other criteria as it deems
appropriate.
 
(h)          Recoupment. Notwithstanding anything in the Plan to the contrary,
all Awards granted under the Plan, any payments made under the Plan and any
gains realized upon exercise or settlement of an Award shall be subject to
claw-back or recoupment as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.
 


7.
Terms and Conditions of Options

 
(a)         General. The Committee, in its discretion, may grant Options to
eligible Participants and shall determine whether such Options shall be
Incentive Stock Options or Nonqualified Stock Options. Each Option shall be
evidenced by an Award Document that shall expressly identify the Option as an
Incentive Stock Option or Nonqualified Stock Option, and shall be in such form
and contain such provisions as the Committee shall from time to time deem
appropriate.  If an Option by its terms could qualify as an Incentive Stock
Option, the designation of the Option as an Incentive Stock Option or a
Nonqualified Stock Option shall control.  If the Option is not so designated,
the Option shall be an Incentive Stock Option.
 
(b)          Exercise Price. The exercise price of an Option shall be fixed by
the Committee at the time of grant or shall be determined by a method specified
by the Committee at the time of grant, but in no event shall the exercise price
of an Option be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant. Payment of the exercise price of an Option shall be
made in any form approved by the Committee at the time of grant.  The Committee
is specifically authorized to provide for payment in cash, in shares, or in a
cashless exercise.
 
(c)         Term. An Option shall be effective for such term as shall be
determined by the Committee and as set forth in the Award Document relating to
such Option, and the Committee may extend the term of an Option after the time
of grant; provided, however, that the term of an Option may in no event extend
beyond the tenth anniversary of the date of grant of such Option.
 
(d)          Incentive Stock Options. The exercise price per share of an
Incentive Stock Option may not be less than 100% of the Fair Market Value per
share of Common Stock on the date of grant (or, if the exercise price is not
fixed on the date of grant, on such date as the exercise price is fixed). No
Incentive Stock Option may be issued pursuant to the Plan to any individual who,
at the time the Incentive Stock Option is granted, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, unless (i) the exercise price determined as
of the date of grant is at least 110% of the Fair Market Value on the date of
grant of the shares of Common Stock subject to such Incentive Stock Option and
(ii) the Incentive Stock Option is not exercisable more than five years from the
date of grant thereof. No Participant shall be granted any Incentive Stock
Option which would result in such Participant receiving a grant of Incentive
Stock Options that would have an aggregate Fair Market Value in excess of
$100,000, determined as of the time of grant, that would be exercisable for the
first time by such Participant during any calendar year. The terms of any
Incentive Stock Option granted under the Plan shall comply in all respects with
the provisions of Section 422 of the Code, or any successor provision thereto,
and any regulations promulgated thereunder. No Incentive Stock Option may be
granted under the Plan after the tenth anniversary of the Effective Date.
 
12

--------------------------------------------------------------------------------


8.
Terms and Conditions of Restricted Shares and Restricted Share Units

 
(a)         Restricted Shares. The Committee is authorized to grant or sell
Restricted Shares to Eligible Individuals. An Award of Restricted Shares shall
consist of one or more Restricted Shares granted or sold to an Eligible
Individual, and shall be subject to the terms, conditions and restrictions set
forth in the Plan and applicable Award Document. Restricted Shares may, among
other things, be subject to restrictions on transferability, vesting
requirements or other specified circumstances under which it may be canceled.
 
(b)         Restricted Share Units. The Committee is authorized to grant
Restricted Share Units to Eligible Individuals. A Restricted Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and applicable Award Document, one or more
shares of Common Stock in consideration of the Participant’s employment with the
Company or any of its Subsidiaries. If and when the forfeiture provisions lapse,
the Restricted Share Units shall become shares of Common Stock owned by the
corresponding Participant or, at the sole discretion of the Committee, cash, or
a combination of cash and shares of Common Stock, with a value equal to the Fair
Market Value of the shares at the time of payment.
 


9.
Terms and Conditions of Performance Share Units

 
The Committee is authorized to grant Performance Share Units to Eligible
Individuals. A Performance Share Unit shall entitle a Participant to receive,
subject to the terms, conditions and restrictions set forth in the Plan and
applicable Award Document, a Target Number of shares of Common Stock based upon
the achievement of Performance Targets over the applicable Performance Period.
At the sole discretion of the Committee, Performance Share Units shall be
settled through the delivery of shares of Common Stock or cash, or a combination
of cash and shares of Common Stock, with a value equal to the Fair Market Value
of the shares of Common Stock as of the last day of the applicable Performance
Period.
 


10.
Stock Appreciation Rights

 
(a)         General. The Committee is authorized to grant Stock Appreciation
Rights to Eligible Individuals. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of shares of Common Stock
for which the Stock Appreciation Right is exercised, over the exercise price for
such Stock Appreciation Right specified in the applicable Award Document. The
exercise price per share of Common Stock covered by a Stock Appreciation Right
shall be fixed by the Committee at the time of grant or shall be determined by a
method specified by the Committee at the time of grant, but in no event shall
the exercise price of a Stock Appreciation Right be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant. At the sole
discretion of the Committee, payments to a Participant upon exercise of a Stock
Appreciation Right may be made in cash or shares of Common Stock, or in a
combination of cash and shares of Common Stock, having an aggregate Fair Market
Value as of the date of exercise equal to such cash amount. A Stock Appreciation
Right shall be effective for such term as shall be determined by the Committee
and as set forth in the Award Document relating to such Stock Appreciation
Right, and the Committee may extend the term of a Stock Appreciation Right after
the time of grant; provided, however, that the term of a Stock Appreciation
Right may in no event extend beyond the tenth anniversary of the date of grant
of such Stock Appreciation Right.
 
13

--------------------------------------------------------------------------------

(b)         Methods of Exercise. In accordance with the rules and procedures
established by the Committee for this purpose, and subject to the provisions of
the applicable Award Document, the Committee shall determine the permissible
methods of exercise for a Stock Appreciation Right.
 
(c)          Stock Appreciation Rights in Tandem with Options. A Stock
Appreciation Right granted in tandem with an Option may be granted either at the
same time as such Option or subsequent thereto. If granted in tandem with an
Option, a Stock Appreciation Right shall cover the same number of shares of
Common Stock as covered by the Option (or such lesser number of shares as the
Committee may determine) and shall be exercisable only at such time or times and
to the extent the related Option shall be exercisable, and shall have the same
term and exercise price as the related Option (which, in the case of a Stock
Appreciation Right granted after the grant of the related Option, may be less
than the Fair Market Value per share on the date of grant of the tandem Stock
Appreciation Right). Upon exercise of a Stock Appreciation Right granted in
tandem with an Option, the related Option shall be canceled automatically to the
extent of the number of shares covered by such exercise; conversely, if the
related Option is exercised as to some or all of the shares covered by the
tandem grant, the tandem Stock Appreciation Right shall be canceled
automatically to the extent of the number of shares covered by the Option
exercise.
 


11.
Other Awards

 
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of shares of Common Stock, for the
acquisition or future acquisition of shares of Common Stock, or any combination
thereof.
 


12.
Certain Restrictions

 
(a)          Transfers. No Award shall be transferable other than by the laws of
descent and distribution or pursuant to a domestic relations order, as the case
may be; provided, however, that the Committee may, subject to applicable laws,
rules and regulations and such terms and conditions as it shall specify, permit
the transfer of the Award, including, without limitation, for no consideration
to a Permitted Transferee. Any Award transferred to a Permitted Transferee may
not be further transferable without the Committee’s approval and any Award
transferred to a Permitted Transferee shall be further transferable only by last
will and testament or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Participant.
 
14

--------------------------------------------------------------------------------

(b)          Award Exercisable Only by Participant. During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 12(a). The grant of an Award shall impose no obligation on a Participant
to exercise or settle the Award.
 


13.
Recapitalization or Reorganization

 
(a)          Authority of the Company and Stockholders. The existence of the
Plan, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the shares of Common Stock or the
rights thereof or which are convertible into or exchangeable for shares of
Common Stock, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
(b)         Change in Capitalization. Notwithstanding any provision of the Plan
or any Award Document, the number and kind of shares authorized for issuance
under Section 5 of the Plan, including the maximum number of shares available
under the special limits provided for in Section 5(c), shall be equitably
adjusted in the manner deemed necessary by the Committee in the event of a stock
split, reverse stock spit, stock dividend, recapitalization, reorganization,
partial or complete liquidation, reclassification, merger, consolidation,
separation, extraordinary cash dividend, split-up, spin-off, combination,
exchange of shares, warrants or rights offering to purchase shares at a price
substantially below Fair Market Value, or any other corporate event or
distribution of stock or property of the Company affecting the shares of Common
Stock in order to preserve, but not increase, the benefits or potential benefits
intended to be made available under the Plan. In addition, upon the occurrence
of any of the foregoing events, the number and kind of shares subject to any
outstanding Award and the exercise price per Share (or the grant price per
Share, as the case may be), if any, under any outstanding Award shall be
equitably adjusted in the manner deemed necessary by the Committee (including by
payment of cash to a Participant) in order to preserve the benefits or potential
benefits intended to be made available to Participants. Unless otherwise
determined by the Committee, such adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule to which the underlying Award is
subject.
 
(c)          Repricing of Options and Stock Appreciation Rights. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended, without stockholder approval, to reduce the exercise price
of outstanding Options or Stock Appreciation Rights, or to cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards, or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights.
 
15

--------------------------------------------------------------------------------


14.
Effective Date

 
The Plan shall become effective on the Effective Date; provided, however, that,
if the Plan is not approved by the stockholders upon submission to them for
approval, the Plan shall be void ab initio and of no further force and effect.
 
15.          Term of the Plan
 
Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the tenth anniversary of the Effective Date, except with respect to Awards then
outstanding, which shall remain subject to their terms. No Awards may be granted
under the Plan after the tenth anniversary of the Effective Date.
 
16.          Amendment and Termination
 
Notwithstanding anything herein to the contrary and subject to applicable laws,
rules and regulations, the Board may, at any time, terminate or, from time to
time, amend, modify or suspend the Plan; provided, however, that no termination,
amendment, modification or suspension of the Plan (i) shall be effective without
the approval of the stockholders of the Company if such approval is required
under applicable laws, rules and regulations, including the rules of the NASDAQ
Stock Market or (ii) shall materially and adversely alter or impair the rights
of a Participant in any Award previously made under the Plan without the consent
of the holder thereof and no amendment which increases the Plan Limit shall be
effective without stockholder approval (other than in connection with a
transaction or event described in Section 13(b) of the Plan). Notwithstanding
the foregoing, the Board shall have broad authority to amend the Plan or any
Award under the Plan without the consent of a Participant to the extent it deems
necessary or desirable to (a) comply with, or take into account changes in or
interpretation of applicable tax laws, securities laws, employment laws,
accounting rules and other applicable laws, rules and regulations, (b) to take
into account unusual or nonrecurring events or market conditions (including,
without limitation, the events described in Section 13(b)), or (c) to take into
account significant acquisitions or dispositions of assets or other property by
the Company.
 
17.          Miscellaneous
 
(a)         Tax Withholding. The Company or a Subsidiary, as appropriate, may
require any individual entitled to receive a payment in respect of an Award to
remit to the Company, prior to such payment, an amount sufficient to satisfy any
applicable tax withholding requirements. In the case of an Award payable in
shares of Common Stock, the Company or a Subsidiary, as appropriate, may permit
or require such individual to satisfy, in whole or in part, such obligation to
remit taxes by directing the Company to withhold shares that would otherwise be
received by such individual or to repurchase shares that were issued to such
individual to satisfy the minimum statutory withholding rates for any applicable
tax withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time. The Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.
 
16

--------------------------------------------------------------------------------

(b)          No Right to Awards or Employment. No person shall have any claim or
right to receive Awards under the Plan. Neither the Plan, the grant of Awards
under the Plan, nor any action taken or omitted to be taken under the Plan shall
be deemed to create or confer on any Eligible Individual any right to be
retained in the employ of the Company or any Subsidiary or other affiliate
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary or other affiliate thereof to terminate the employment of such
Eligible Individual at any time. No Award shall constitute salary, recurrent
compensation or contractual compensation for the year of grant, any later year
or any other period of time. Payments received by a Participant under any Award
made pursuant to the Plan shall not be included in, nor have any effect on, the
determination of employment-related rights or benefits under any other employee
benefit plan or similar arrangement provided by the Company and the
Subsidiaries, unless otherwise specifically provided for under the terms of such
plan or arrangement or by the Committee.
 
(c)          Section 16(b) of the Exchange Act. The Plan is intended to comply
in all respects with Section 16 (b) of the Exchange Act.
 
(d)         Securities Law Restrictions. An Award may not be exercised or
settled, and no shares may be issued in connection with an Award, unless the
issuance of such shares (i) has been registered under the Securities Act of
1933, as amended, (ii) has qualified under applicable state “blue sky” laws (or
the Company has determined that an exemption from registration and from
qualification under such state “blue sky” laws is available) and (iii) complies
with all applicable foreign securities laws. The Committee may require each
Participant purchasing or acquiring shares of Common Stock pursuant to an Award
under the Plan to represent to and agree with the Company in writing that such
Participant is acquiring the shares of Common Stock for investment purposes and
not with a view to the distribution thereof. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any exchange upon which the shares of Common Stock are then listed,
and any applicable securities law, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
 
(e)          Award Document. In the event of any conflict or inconsistency
between the Plan and any Award Document, the Plan shall govern and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.
 
(f)          Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.
 
(g)         Section 409A of the Code. To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Document evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code. To the extent applicable,
the Plan and Award Documents shall be interpreted in accordance with Section
409A of the Code and interpretive guidance issues thereunder. Notwithstanding
any contrary provision in the Plan or an Award Document, if any provision of the
Plan or an Award Document contravenes any regulations or guidance promulgated
under Section 409A of the Code or would cause an Award to be subject to
additional taxes, accelerated taxation, interest and/or penalties under Section
409A of the Code, such provision of the Plan or Award Document may be modified
by the Committee without consent of the Participant in any manner the Committee
deems reasonable or necessary. In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority would contravene Section 409A of the Code or
the guidance promulgated thereunder.
 
17

--------------------------------------------------------------------------------

(h)         Satisfaction of Obligations. Subject to applicable law, the Company
may apply any cash, Shares, securities or other consideration received upon
exercise or settlement of an Award to any obligations a Participant owes to the
Company and the Subsidiaries in connection with the Plan or otherwise,
including, without limitation, any tax obligations or obligations under a
currency facility established in connection with the Plan.
 
(i)          No Limitation on Corporate Actions. Nothing contained in the Plan
shall be construed to prevent the Company or any Subsidiary from taking any
corporate action, whether or not such action would have an adverse effect on any
Awards made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Subsidiary as a result of any such
action.
 
(j)          Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
(k)         Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(l)          Expenses. The cost and expenses of administering the Plan shall be
borne by the Company.
 
(m)         Application of Funds. The proceeds received by the Company from the
sale of shares of Common Stock pursuant to Awards shall be used for general
corporate purposes.
 
(n)          Governing Law. The Plan and all agreements entered into under the
Plan shall be construed in accordance with and governed by the laws of the State
of New York.
 
(o)         Unfunded Plan. The Plan is intended to constitute an unfunded plan
for incentive compensation. Prior to the issuance of shares in connection with
an Award, nothing contained herein shall give any Participant any rights that
are greater than those of a general unsecured creditor of the Company. In its
sole discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver shares
with respect to awards hereunder.
 


18

--------------------------------------------------------------------------------